  Case 1:20-cv-01788 Document 1 Filed 06/17/20 USDC Colorado Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


FRED SEBASTIAN,               )
                              )
and                           )
                              )
DUKE CAPITAL S.A.             )
                              )
          Plaintiffs,         )
vs.                           )                      Case No: 1:20-cv-1788
                              )
GREENLINK INTERNATIONAL INC., )
DOUGLAS N. MACDONALD, and     )
JAKE GEORGE,                  )
                              )
          Defendants.         )
                              )


                                         COMPLAINT

       Plaintiffs, Fred Sebastian and Duke Capital S.A., by and through their undersigned counsel,

file this Complaint against Defendants, GreenLink International Inc., Douglas N. MacDonald and

Jake George (collectively referred to as “Defendants”), and allege as follows:

                                         THE PARTIES

       1.      Plaintiff Fred Sebastian (“Sebastian”) is an individual who resides at 300-25 Lady

Russell Street, Moncton, New Brunswick, Canada, E1E OC3.

       2.      Plaintiff Duke Capital S.A. (“Duke Capital”) is a corporation incorporated under

the laws of the Commonwealth of Belize, and is located at 508 Marina Towers, Belize City, Belize.

       3.      Defendant GreenLink International Inc. (“GreenLink”) was formerly named E-

Debit Global Corporation (“E-Debit”), but changed its name on or about July 26, 2018. GreenLink

is incorporated under the laws of the State of Colorado. At all material times, E-Debit reported to
  Case 1:20-cv-01788 Document 1 Filed 06/17/20 USDC Colorado Page 2 of 12




the Securities and Exchange Commission (“SEC”) that its Principal Executive Offices were

located at 2801 Youngfield Street, Ste. 300, Golden, Colorado 80401. The current address of

GreenLink’s Principal Executive Office is 711 Court A, Suite 204, Tacoma Washington 98402.

       4.     GreenLink advertises itself as a US OTC publicly traded corporation domiciled in

Colorado that holds real estate, equipment, brands, and technology that are leased or licensed to

legally operating CBD and cannabis entities.

       5.     Defendant Douglas N. MacDonald (“MacDonald”) is an individual who resides at

45 Sheridian Drive Street, Albert AB, Canada T8N 0J1. MacDonald was the President and Chief

Executive Officer (“CEO”) of E-Debit and/or acted as a control person of E-Debit at all relevant

times in this Complaint.

       6.     Defendant Jake George (“George”) is an individual who resides in or near Tacoma,

Washington. George is currently the President of GreenLink and was a director on E-Debit’s

Board of Directors and/or a control person of E-Debit at all relevant times in this Complaint.

George maintains an office at 711 Court A, Tacoma, Washington 98402.

       7.     Defendants MacDonald and George were officers or directors of E-Debit at all

relevant times and both played an instrumental role in the wrongful conduct alleged in this

Complaint.

                               JURISDICTION AND VENUE

       8.     Plaintiff Sebastian is a citizen of Canada who currently resides in Canada.

       9.     Plaintiff Duke Capital is a corporation located in Belize.

       10.    Defendant GreenLink is a Colorado corporation with its principal place of business

located in Washington. Thus, GreenLink is a citizen of both Colorado and Washington.



                                                2
  Case 1:20-cv-01788 Document 1 Filed 06/17/20 USDC Colorado Page 3 of 12




       11.     Defendant MacDonald is a citizen of Canada who currently resides in the province

of Alberta.

       12.     Defendant George is a citizen of the United States who currently resides in the state

of Washington.

       13.     This Court has subject matter jurisdiction over this lawsuit pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the Constitution, laws, or treaties of the United

States. In addition, this Court has subject matter jurisdiction over this lawsuit pursuant to 28

U.S.C. § 1332 because the parties are in complete diversity, and the amount in controversy exceeds

$75,000 (exclusive of interest and costs).

       14.     This Court has personal jurisdiction over GreenLink because it is a Colorado

corporation.

       15.     This Court has personal jurisdiction over Defendants MacDonald and George

because their misconduct occurred while they were officers and/or directors of a Colorado

corporation, the claims alleged in this Complaint arise from the transaction of business in

Colorado, and/or the commission of tortious acts in Colorado.

       16.     Venue is proper in the United States District Court for the District of Colorado,

pursuant to 28 U.S.C. § 1391(b) because GreenLink resides in the District of Colorado and because

a substantial part of the events or omissions giving rise to the claims occurred in the District of

Colorado.




                                                 3
  Case 1:20-cv-01788 Document 1 Filed 06/17/20 USDC Colorado Page 4 of 12




                    FACTS COMMON TO THE CAUSES OF ACTION

       17.     At all material times, Sebastian was the beneficial holder personally of 14,111,729

E-Debit shares, and owned a further 42,000,000 E-Debit shares through Duke Capital. Sebastian

and Duke Capital’s shares are referred to collectively as “Sebastian’s Shares.”

       18.     Sebastian’s Shares represented 4.94% ownership of E-Debit’s issued and

outstanding common shares, making him a Corporate Insider, requiring E-Debit to file with the

SEC a Form 8-K Current Report pursuant to Section 13 or 15(d) of the Securities Exchange Act

of 1934.

       19.     On June 1, 2018 E-Debit issued a Notice of Demand for Payment for outstanding

advances in the amount of $80,054.58 in Canadian Funds that Sebastian allegedly owed E-Debit.

E-Debit alleged that the June 1, 2018 Demand for Payment related to a purported Loan Agreement

or Promissory Note dated August 31, 2012 (the “Alleged Loan Agreement”) and an Irrevocable

Proxy related to Sebastian’s Shares.

       20.     In fact, neither Sebastian nor Duke Capital had signed, agreed to or had any

knowledge of the Alleged Loan Agreement. Neither Sebastian nor Duke Capital ever signed any

document authorizing E-Debit to cancel or otherwise convert Sebastian’s Shares.

       21.     Further, neither Sebastian nor Duke Capital owed any money to E-Debit. None of

the alleged loans were disclosed in E-Debit’s filings with the SEC, nor were the alleged loans

disclosed on E-Debit’s consolidated balance sheets.      For instance, while the Alleged Loan

Agreement was purportedly dated August 31, 2012, E-Debit’s Form 10-Q for that reporting period

made no mention of the Alleged Loan Agreement with Sebastian. Indeed the Form 10-Q states

the following, which is inconsistent with the existence of the Alleged Loan Agreement:



                                                4
  Case 1:20-cv-01788 Document 1 Filed 06/17/20 USDC Colorado Page 5 of 12




               On April 7, 2004, the Company sued Fred and Linda Sebastian to recover
               an outstanding loan of $80,000 (CDN) plus interest and court costs. The
               Company has reserved this amount due to the uncertainty of recovery. The
               defendant has withdrawn the counterclaim. As of March 2008, no further
               actions were filed by either party.

In other words, the disclosure acknowledges an ongoing dispute with Fred and Linda Sebastian

regarding a purported $80,000 CDN loan from 2004, but made no reference to the Alleged Loan

Agreement with Sebastian that was purportedly entered just months earlier. As another example,

E-Debit’s Form 10-K for 2012 made no reference to the Alleged Loan Agreement and it is not

disclosed on E-Debit’s balance sheet. The simple explanation for why E-Debit did not disclose

the Alleged Loan Agreement in its contemporaneous SEC filings is that it never existed.

       22.     On or about June 4, 2018, E-Debit’s Board of Directors passed a resolution stating

that unless full payment was received from Sebastian and/or the companies under his control by

June 18, 2018, E-Debit’s management was instructed to cancel the shares held in the name of Fred

Sebastian and Duke Capital as purportedly authorized in the Alleged Loan Agreement and offset

the price against the outstanding principal balance of the loans.

       23.     Defendants MacDonald and George took an active role in passing that resolution

as evidenced by their signatures on the document. In doing so, MacDonald and George intended

to defraud Plaintiffs by making the misrepresentation that Plaintiffs owed E-Debit $80,054.58 in

Canadian Funds when in fact they did not.

       24.     On or about June 18, 2018, E-Debit announced the purported cancellation of all

56,111,729 of Sebastian’s Shares at a price of $0.001 US per share.




                                                 5
  Case 1:20-cv-01788 Document 1 Filed 06/17/20 USDC Colorado Page 6 of 12




       25.       On June 19, 2018, E-Debit instructed its Transfer Agent to cancel Sebastian’s

Shares reducing the current outstanding and issued shares of E-Debit by 56,111,729 by cancelling

the following share certificates:

                CSI 4107 in the name of Fred Sebastian in the amount of 14,111,729 shares;

                CSI 4108 in the name of Duke Capital S.A. in the amount of 14,000,000 shares;

                 and

                CSI 4109 in the name of Duke Capital S.A. in the amount of 28,000,000 shares.

       26.       On June 19, 2018, E-Debit received notification from its Transfer Agent, Mountain

Share Transfer LLC of the cancellation of Sebastian’s Shares.

       27.       On June 25, 2018, E-Debit filed a Form 8-K Current Report with the SEC on the

SEC’s public database (commonly known as EDGAR) stating that a demand for payment has been

made and that Sebastian’s Shares had been cancelled.

       28.       When Sebastian’s Shares were cancelled as a result of the non-existent $80,054.58

loan, the 56,111,729 shares had a value of two to three cents per share, with a total value of $1.1 -

$1.7 million. The current value of Sebastian’s Shares is at least $0.00586 per share, with a value

of $328,815.

       29.       There was no legal basis for E-Debit to cancel Sebastian’s shares.          Neither

Sebastian nor Duke Capital owed money to E-Debit, and even if they did owe money, they did not

sign or otherwise agree to the Alleged Loan Agreement or any other instrument that would

authorize E-Debit to cancel Sebastian’s Shares as a result of any alleged indebtedness.

       30.       The Alleged Loan Agreement was a fiction concocted by Defendants to illegally

cancel Sebastian’s Shares and defraud Plaintiffs.



                                                 6
  Case 1:20-cv-01788 Document 1 Filed 06/17/20 USDC Colorado Page 7 of 12




        31.     The allegation in E-Debit’s June 1, 2018 Demand for Payment that there was a loan

agreement was false and misleading. E-Debit forwarded a copy of those false statements to the

Financial and Consumer Affairs Authority of Saskatchewan, Canada ("FCAA") and the US

Financial Industry Regulatory Authority ("FINRA").

        32.     By filing the aforementioned Form 8-K on the SEC’s EDGAR database and

communicating E-Debit’s false and misleading claims to FCAA and FINRA, E-Debit effected its

wrongdoing by making use of the means, instruments, or instrumentalities of transportation or

communication in interstate commerce, or of the mails, or the facilities of national securities

exchanges.

        33.     Further, E-Debit’s filing of a false and misleading Form 8-K on the SEC’s EDGAR

database was done with the intention of profiting from the resulting market impact arising from

the false filing.

                                               COUNT I
                                             CONVERSION

        34.     Plaintiffs incorporate by reference all of the preceding and following paragraphs as

if set forth herein.

        35.     Plaintiffs are the rightful owners of Sebastian’s Shares, which consisted of

56,111,729 shares of E-Debit stock.

        36.     Defendants exercised unauthorized dominion and control over Sebastian’s Shares

when they cancelled them on or about June 18, 2018.

        37.     Following the wrongful cancellation of Sebastian’s Shares, Plaintiffs demanded the

return of the shares, but Defendants have refused to return them to Plaintiffs.




                                                 7
  Case 1:20-cv-01788 Document 1 Filed 06/17/20 USDC Colorado Page 8 of 12




        38.      As a result of Defendants’ wrongful conversion of the Sebastian Shares, Plaintiffs

have suffered in excess of $1.7 million in damages.

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of

Plaintiffs and award Plaintiffs their damages, punitive damages, costs, and all other relief available

under the law.

                                             COUNT II
                                        FRAUD - COMMON LAW

        39.      Plaintiffs incorporate by reference all of the preceding and following paragraphs as

if set forth herein.

        40.      Defendants made false representations of material facts when they represented to

E-Debit’s shareholders, including Plaintiffs, that the Alleged Loan Agreement existed when it does

not, and that Sebastian owed E-Debit $80,054.58 CDN when he does not.

        41.      Upon information and belief, Defendants knew those representations were false

when made.

        42.      Recipients of these false representations were ignorant of the falsity.

        43.      Defendants made these false representations with the intention that they be acted

upon and relied upon to cancel Sebastian’s Shares.

        44.      In reasonable reliance on the false representations by Defendants, Sebastian’s

Shares were improperly cancelled at a price of $0.001 US per share, which was substantially less

than the fair market value of Sebastian’s Shares at the time of cancellation.

        45.      As a result, Plaintiffs were damaged by an amount in excess of $1.7 million.




                                                   8
  Case 1:20-cv-01788 Document 1 Filed 06/17/20 USDC Colorado Page 9 of 12




        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of

Plaintiffs and award Plaintiffs their damages, punitive damages, costs, and all other relief available

under the law.

                                     COUNT III
                 FRAUD - COLORADO SECURITIES ACT (C.R.S. § 11-51-101 et seq.)

        46.      Plaintiffs incorporate by reference all of the preceding and following paragraphs as

if set forth herein.

        47.      Plaintiffs are the sellers of the Sebastian Shares which were cancelled at a price of

$0.001 US per share.

        48.      The Sebastian Shares are a publicly traded security.

        49.      Defendants acted with the requisite scienter to commit fraud when they knowingly

made the false representations that the Alleged Loan Agreement existed when it does not and that

Sebastian owed E-Debit $80,054.58 CDN when he does not.

        50.      Defendants’ false representations were made in connection with the purchase or

sale of a security because they used the false representations as a pretext to unlawfully cancel the

Sebastian Shares at a price dramatically below the fair market value of the shares.

        51.      Defendants’ conduct was in violation of C.R.S. § 11-51-501(1).

        52.      Pursuant to C.R.S. § 11-51-604 any “person who recklessly, knowingly, or with

intent to defraud…buys a security in violation of section 11-51-501(1)…is liable to the

person…selling such security…in connection with the violation for such legal or equitable relief

that the court deems appropriate, including rescission, actual damages, interest at the statutory rate,

costs, and reasonable attorney fees.”




                                                   9
  Case 1:20-cv-01788 Document 1 Filed 06/17/20 USDC Colorado Page 10 of 12




        53.     Defendants’ wrongful conduct caused Plaintiffs damages in an amount that exceeds

$1.7 million.

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of

Plaintiffs and award Plaintiffs their damages, interest at the statutory rate, costs, rescission,

reasonable attorneys’ fees, and all other relief available under law.

                                      COUNT IV
                                COMMON LAW NEGLIGENCE

        54.     Plaintiffs incorporate by reference all of the preceding and following paragraphs as

if set forth herein.

        55.     As shareholders of E-Debit’s stock, Defendants owed Plaintiffs a duty of

reasonable care in connection with their cancellation of Sebastian’s Shares.

        56.     Defendants breached their duty of care to Plaintiffs by falsely representing that the

Alleged Loan Agreement existed, or recklessly making that representation without first making a

reasonable investigation into the truth of the matter asserted, and thereby improperly cancelled

Sebastian’s Shares.

        57.     As a direct and proximate result of Defendants’ breach of duty, Plaintiffs have been

damaged in an amount to be determined at the hearing of this case.

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of

Plaintiffs and award Plaintiffs their damages, costs, and all other relief available under the law.

                                    COUNT V
    VIOLATION OF §10(B) OF THE EXCHANGE ACT AND RULE 10B-5 (15 U.S.C.
                      §78J(B) AND 17 C.F.R. § 240.10B-5)

        58.     Plaintiffs incorporate by reference all of the preceding and following paragraphs as

if set forth herein.


                                                 10
  Case 1:20-cv-01788 Document 1 Filed 06/17/20 USDC Colorado Page 11 of 12




         59.   Defendants have made the untrue statement of material fact that Plaintiffs owed E-

Debit $80,054.58 CDN under the Alleged Loan Agreement and failed to pay amounts due under

the Alleged Loan Agreement, when in fact the Alleged Loan Agreement did not exist.

         60.   Defendants’ untrue statement was made in connection with the purchase or sale of

securities because Defendants relied on Plaintiffs’ purported failure to pay under the Alleged Loan

Agreement to wrongfully cancel Sebastian’s Shares for substantially less than their fair market

value.

         61.   Defendants acted with the requisite scienter and intended to defraud Plaintiffs

because if Defendants truly believed the Alleged Loan Agreement existed, then Defendant would

have disclosed the existence of the Alleged Loan Agreement, which was purportedly entered in

August 2012 in E-Debit’s contemporaneous SEC filings, including the Form 10-Q and Form 10-

K covering that period. The failure to disclose the Alleged Loan Agreement in its 2012 SEC filings

shows that Defendants knew the Alleged Loan Agreement did not exist. In the alternative,

Defendants’ false statements regarding the existence of the Alleged Loan Agreement were made

recklessly, because Defendants reasonably should have reviewed E-Debit’s SEC filings in 2012 to

determine that the Alleged Loan Agreement never actually existed.

         62.   Defendants used an instrumentality of interstate commerce in connection with the

untrue statement and the cancellation of Sebastian’s Shares by forwarding copies of the false

statements to the FCAA and FINRA. and by filing the aforementioned false Form 8-K on the

SEC’s EDGAR database.

         63.   Defendants’ misleading and fraudulent statements were relied upon to cancel

Sebastian’s Shares at a price significantly below their fair market value.



                                                11
  Case 1:20-cv-01788 Document 1 Filed 06/17/20 USDC Colorado Page 12 of 12




        64.      Plaintiffs suffered significant damages exceeding $1.7 million as a result of the

wrongful cancellation of Sebastian’s Shares.

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of

Plaintiffs and award Plaintiffs their damages, costs, and all other relief available under the law.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request relief in the form of monetary damages exceeding

$75,000, punitive damages, rescission, and interest at the statutory rate, along with all attorney

fees and costs this Court may find reasonable under the law.



 Dated: June 17, 2020                                  Respectfully submitted,

                                                       DENTONS US LLP

                                                       /s/ Joseph G. Martinez
                                                       Joseph G. Martinez
                                                       Dentons US LLP
                                                       1400 Wewatta Street
                                                       Suite 700
                                                       Denver, Colorado 80202
                                                       303-634-4000 (phone)
                                                       joe.martinez@dentons.com

                                                       Attorneys for Plaintiffs, Fred Sebastian
                                                       & Duke Capital S.A.




US_Active\114943571\V-2




                                                 12
